     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 1 of 26
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                     July 01, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                           HOUSTON DIVISION


JOHN ANTHONY BUCHANAN,                §
SPN #02981929,                        §
                                      §
                  Plaintiff,          §
                                      §
V.                                    §        CIVIL ACTION NO. H-19-4571
                                      §
CORONDA HARRIS, et al.,               §
                                      §
                  Defendants.         §



                      MEMORANDUM OPINION AND ORDER


      The plaintiff, John Anthony Buchanan (SPN #02981929), filed a
handwritten Complaint (Docket Entry No. 1), followed by an Amended
Complaint (Docket Entry No. 6), challenging the conditions of his
confinement at the Harris County Jail.          After the court issued an
Order for More Definite Statement (Docket Entry No. 9), Buchanan
filed a Second Amended Complaint           (Docket Entry No. 12),          which

clarified his claims against several individual defendants.                      He
also submitted Plaintiff's Response to [the] Court's Order for More
Definite Statement ( "Plaintiff's MDS") (Docket Entry No. 17) and
a letter acknowledging that this civil action is governed by the
screening requirement and other provisions implemented by the
Prison Litigation Reform Act ( "PLRA") (Docket Entry No. 2 O)
considering all of the pleadings under the applicable legal
                                                                      •    After
                                                                                                  Ii
standard,    the court will dismiss this case for the reasons
explained below.
      Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 2 of 26



                                          I.   Background

A.      The Parties

        Buchanan is currently incarcerated in the Harris County Jail
(the "Jail"), which is operated by the Harris County Sheriff's
Office, as the result of charges that are pending against him in

state court for aggravated assault.1 Buchanan describes himself as
a "transtibial, disabled, pretrial detainee."2                       Buchanan clarifies
that his right leg is amputated below the knee. 3                      As a result, he
ambulates with a prosthetic limb and a walker.4
        Invoking the Americans with Disabilities Act (the "ADA") and
42 U.S.C.        §   1983,    Buchanan has filed this lawsuit against the
following defendants:                 ( 1) Corenda Harris,        who serves as the
"Harris         County       Human        Resources    and    Risk     Management   ADA

Coordinator"; (2) Detention Officer Wang; (3) Nurse Brandi Hawking;
(4) Sergeant J. Wheeler; (5) William Laws, who serves as the "ADA
Compliance Coordinator in the Health Services Department" at the
Jail;        (6) Detention Officer W. Gibson;                 (7) Detention Officer
Pickens-Wilson; and (8) Detention Officer Mendoza.5                      Harris, Laws,
and     Gibson       are   sued      in    both    their    official   and   individual


      Second Amended Complaint, Docket Entry No. 12, p. 3. For
        1

purposes of identification, all page numbers refer to the
pagination imprinted by the court's Electronic Case Filing ("ECF")
system.


        3
            Plaintiff's MDS, Docket Entry No. 17, p. 5.


        5
            Second Amended Complaint, Docket Entry No. 12, pp. 4-5.
                                                - 2-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 3 of 26



capacities.6 All other defendants are sued only in their individual

capacities.7

B.    Buchanan's Allegations

      At around 5:05 a.m. on November 8, 2019, Buchanan alleges that
he was asleep in housing unit 2Hl, which he describes as an "ADA

compliant handicap housing unit," when Officer Mendoza woke him to
ask if he wished to respond to a "conduct report" that was lodged
against him by Officer Wang for violating Jail disciplinary rules. 8
Buchanan approached Officer Wang at the              "Detention Officer's
window" in the picket "to demand a copy of the Confirmation of
Service Form" for the conduct report so that he could be "made
aware of the alleged rule violation." 9             Noting that she had
provided him with such a form in connection with a conduct report
that he had received on a previous occasion, Buchanan told Officer
Wang that she was "required" to provide him with one in order to
comply with his right to "Due Process and Equal Protection." 10 When
she could not or would not produce one, Buchanan then asked Officer
Wang for a "formal grievance [form]" so that he could "address the
Due Process and Equal Protection violations" she had committed.11


      6
          Id.
      7
          Id.
      8
          Id. at 6.
      9
          Id. at 6-7.
      10
           Id. at 7.
      11   Id.
                                     -3-
      Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 4 of 26

        Officer Wang advised Buchanan that she did not have a formal

grievance form, but that "he could write his grievance on any piece

of paper, which is stated within the Harris County Sheriff's Office

inmate handbook." 12           Buchanan then asked to speak to the "third­

shift supervisor" that day,               Officer Pickens-Wilson,        but Officer

Wang denied his request.13            Officer Mendoza then "intervened" by

using      profanity     and    telling    Buchanan    to   "get   away"    from   the

picket. 14        At that point, Buchanan returned to his bed. 15

       As Buchanan was returning to his bed, he observed Officer Wang

and   Officer Mendoza           looking    in    his   direction   and     laughing. 16

Buchanan watched as Officer Mendoza left the picket and Officer

Wang picked up the phone.17               Buchanan believes that Officer Wang

placed a phone call to the supervisor, Officer Pickens-Wilson.18

As Officer Wang continued to laugh while looking in Buchanan's

direction, Buchanan "stuck his middle finger up at Officer Wang." 19

Buchanan then heard Officer Wang say into the phone, "yeah, he just

stuck his middle finger up at me. 1120


        i 2I d
              .




       isrd
              .




                                           -4-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 5 of 26

          Several hours later, another officer arrived at Buchanan's

housing unit and advised him to pack his property because he was

being transferred. 21 After packing his property, Buchanan was told
that he was being moved from housing unit 2Hl to "D-pod" in the

general population. 22
      During the transfer process Buchanan was taken to the Jail

classification department, where Officer Gibson was working that
day. 23     Buchanan asked Gibson why he was being moved from ADA-
compliant housing in unit 2Hl to the general population, noting
that he was "a transtibial amputee. " 24          According to Buchanan,
Gibson responded "with malicious intent to deny the plaintiff equal
protection and indifferent to the substantial risk of harm to the
plaintiff based on his serious medical needs," that the transfer
was necessary because Gibson "had to switch [Buchanan] with a 75-
year-old man with glaucoma," who needed special housing. 25           Officer
Gibson advised Buchanan to speak with a supervisor to see if there
was someone else they could switch instead. 26        Gibson told Buchanan
that if they could find someone else,             Gibson would make that
switch. 27



      21
           Id. at 9.




                                                                                I
                                                                                '




                                     -5-
    Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 6 of 26



     Buchanan immediately contacted Sergeant Wheeler, who replied
that there was nothing he could do and that the housing assignment
was "out of [Wheeler's] control. " 28 When Buchanan became frustrated
and refused to accept the new housing assignment, Sergeant Wheeler
responded      "with   deliberate,   malicious   intent   to   trample      the

plaintiff's right to Equal Protection under the 'ADA" by threatening
to place Buchanan in "handcuffs" and "drag" him to D-pod. 29           After
Buchanan reminded Sergeant Wheeler of his disability,               Wheeler
agreed to speak with the classification department on Buchanan's
behalf, but he advised Buchanan to file a grievance if Wheeler
could not get the assignment changed. 30           Wheeler then provided
Buchanan with a grievance form for him to use in the event that he
needed to challenge his housing assignment. 31
     When Buchanan arrived at D-pod, he observed that there were

"no toilets with rails, no handicap sinks, no shower with a seat or
hand rails, or other amenities" that Buchanan previously had access
to in housing unit 2Hl. 32      Without these accommodations, Buchanan
alleges that he suffered "discomfort" when using the toilet and
that he developed "sores on his residual limb" because he was


     28
          Id. at 10.




     32
          Id. at 10-11.
                                                                                  I:..·
                                                                                  ..




                                     -6-
    Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 7 of 26



unable to access the shower or clean his "prosthetic liners, 1133 which

he describes as the "rubber sleeve" attached to his prosthesis.34
     On November 9, 2019, Buchanan filed "a reasonable accommodation
request combined with an accessibility grievance" with Harris and
Laws, regarding his housing assignment in D-pod. 35           On that same

date, Buchanan filed a separate grievance with "the inmate services

division" at the Jail. 36     Shortly thereafter, on November 13, 2019,
Buchanan was given a "white, flimsy chair" to sit on while in the
shower.37     The "shower chair" came with a "Harris County Sheriff's
Office special needs advisement dated November 12, 2019," notifying
the "watch commander" that Buchanan was allowed to use the chair in
the shower until he could be "placed in handicap housing." 38
     On December 12, 2019, Harris advised Buchanan that his request
for accessible housing had been forwarded to the Harris County
Sheriff's     Office   "for   investigation"    because    she     was   "only
authorized to handle complaints dealing with the accessibility of
programs, facilities, and services of Harris County [.]          "3
                                                                   9




     33Id.
     34
          Plaintiffs' MDS, Docket Entry No. 17, p. 7.
     35
          Second Amended Complaint, Docket Entry No. 12, p. 11.
     36
          Plaintiff's MDS, Docket Entry No. 17, p. 6.
     37
          Second Amended Complaint, Docket Entry No. 12, p. 12.
     3Bid.
     39
          Id. at 11.
                                    -7-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 8 of 26



        On December 2 O, 2019, Laws contacted Buchanan about the

grievance that he filed about his housing assignment in D-pod.40
By this time, Buchanan had been transferred from D-pod to housing
unit 3F.41 According to Buchanan, Laws advised him "with deliberate

intent to deceive the plaintiff and deny him equal protection,"
that Laws had secured Buchanan's move to housing unit 3F, which had

all of the accommodations that Buchanan requested, by informing
Nurse      Hawking   that   Buchanan    needed   an    immediate   transfer.42
Buchanan reports that, as of March 11, 2020, he has returned to his
ADA-compliant cell in housing unit 2Hl.43


C.    Buchanan's Claims

      Buchanan contends that all of the defendants failed to honor
his right to a "reasonable housing accommodation" in violation of
Title II of the ADA when he was transferred from housing unit 2Hl
to D-pod on November 8, 2019.44        Buchanan contends further that his
civil rights were violated under 42 U.S.C. § 1983 in connection
with his change in housing assignment.45              Specifically, Buchanan
accuses Nurse Hawking, Officer Gibson, and Sergeant Wheeler of


      40
           Id. at 12.
      41Id.
      42Id.
      43
           Plaintiff's MDS, Docket Entry No. 17, p. 7.
      44
           Second Amended Complaint, Docket Entry No. 12, pp. 5, 12-15.
      45Id.
                                       -8-
    Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 9 of 26



violating his rights under the Fourteenth Amendment in connection

with his transfer to D-pod, which did not adequately accommodate
his disability.46    Buchanan contends that Harris and Laws violated
his Fourteenth Amendment right to Equal Protection by failing to
investigate the grievances he filed about his change in housing

assignment to D-pod.47 Buchanan also contends that Sergeant Wheeler
violated his rights under the Fourteenth Amendment by threatening
to use force when Buchanan resisted his new housing assignment.48
     In addition, Buchanan accuses Officer Wang of violating his

right to Due Process and Equal Protection by failing to provide him

with a Confirmation of Service Form on November 8, 2019, regarding
the conduct report for a disciplinary rules violation.49           Buchanan
contends further that Officer Wang improperly retaliated against him
for "engaging in protected conduct" by having him transferred from

housing unit 2Hl to D-pod.50 Buchanan also accuses Officer Pickens­
Wilson of retaliation for his alleged role in the transfer.51
     Buchanan seeks "compensatory damages" from each defendant.52
In addition, Buchanan seeks injunctive relief against Harris and

     46Id. at 13-15.
     47Id. at 12, 15.
     4sid. at 14.
     49Id. at 13.
     50Id.
     51Id.
     52Id. at 15-17.

                                    -9-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 10 of 26



Laws to "enjoin[]" them for failing to investigate his grievances.53

Buchanan also seeks injunctive relief against Harris, Laws, and
Officer Gibson,      regarding the transfer that placed Buchanan in

housing that failed to accommodate his disability. 54


                         II.      Standard of Review

     Because Buchanan is a prisoner who proceeds in forma pauperis,
the court is required by the PLRA to scrutinize the pleadings and
dismiss the action, in whole or in part, if it determines that the
complaint is "frivolous, malicious, or fails to state a claim upon
which relief may be granted" or "seeks monetary relief from a
defendant who is immune from such relief."         28 U.S.C. § 1915A(b);

28 U.S.C.   §   1915(e) (2)(B).     "A complaint is frivolous if it lacks

an arguable basis in law or fact or if there is no realistic chance
of ultimate success."      Henthorn v. Swinson, 955 F.2d 351, 352 (5th
Cir. 1992) (per curiam) (citation omitted).
     In determining whether the complaint fails to state a claim,
courts "us [e] the same standard applicable to dismissals under
Federal Rule of Civil Procedure 12(b)(6)."             Rogers v. Boatright,
709 F.3d 403, 407 (5th Cir. 2013) (citation omitted).            Under this
standard, "a complaint fails to state a claim upon which relief may
be granted when it does not contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on




                                      -10-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 11 of 26



its face."      Id. (internal quotation marks and citation omitted).

To demonstrate the requisite plausibility,                a complaint must be

"based on factual content that allows the court to draw the
reasonable      inference    that       the   defendant   is   liable   for   the
misconduct alleged."        Whitaker v. Collier, 862 F.3d 490, 497 (5th

Cir. 2017) (internal quotation marks and citations omitted).
        The court is mindful that pleadings filed by pro se litigants
are subject to a less stringent standard than those drafted by

lawyers.     See Haines     v.   Kerner, 92 S. Ct. 594, 596 (1972) (per
curiam); see also Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)
( "A document filed pro se is             'to be liberally construed[.] '")

(quoting Estelle v. Gamble, 97 S. Ct. 285, 292 (1976)). Even under
this lenient standard, however, "[a] pleading that offers 'labels
and conclusions' or 'a formulaic recitation of the elements of a
cause of action will not do.'" Ashcroft v. Iqbal, 129 S. Ct. 1937,
1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 127 S. Ct.
1955,    1965   (2007)).     Likewise,          "[t]hreadbare recitals of the
elements of a cause of action,                  supported by mere conclusory
statements, do not suffice."            Iqbal, 129 S. Ct. at 1949 (citation
omitted).


                                 III.    Discussion

A.      Physical Injury Requirement

        Buchanan seeks compensatory damages for the mental anguish,
pain, and discomfort that he experienced as a result of his change

                                         -11-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 12 of 26



in housing assignment on November 8, 2019.55        The PLRA, codified as

amended     at   42   U.S.C. §    1997e(e),   precludes        an   action   for
compensatory damages stemming from a prisoner's conditions of
confinement "without a prior showing of physical injury[.]"                  The
Fifth Circuit has held that this restriction               "applies to all

federal civil actions" filed by prisoners,          "making compensatory
damages for mental or emotional injuries non-recoverable, absent
physical injury."         Geiger v. Jowers, 404 F.3d 371, 375 (5th Cir.
2005) (per curiam).         Thus, Buchanan may not recover compensatory
damages without a showing that he suffered a physical injury as a

result of the defendants' conduct.         See id.; see also Cassidy v.
Indiana Dep't of Corrections, 199 F.3d 374, 376-77 (7th Cir. 2000)
(holding that § 1997e(e) applies to bar claims for compensatory
damages for disability-based discrimination under the ADA without
a showing of prior physical injury).
     The Fifth Circuit has determined that "the 'physical injury'
required by§ 1997e(e) 'must be more than de minimus [sic], but
need not be significant."         Harper v. Showers, 174 F.3d 716, 719
(5th Cir. 1999) (quoting Siglar v. Hightower, 112 F.3d 191, 193
(5th Cir. 1997)) (alteration in original).         Buchanan alleges that
he experienced "discomfort" while using the toilet without hand-
rails after he was assigned to D-pod on November          8,   2019, and that
he developed sores on his "residual limb" because he was unable to


     55
          Id. at 13-17.
                                    -12-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 13 of 26



shower or clean the liner on his prosthesis for a period of five
days.56    Because Buchanan does not allege facts showing that he
required medical care for these issues, his allegations do not
demonstrate an injury that was more than de minimis for purposes of

the PLRA.    See Siglar, 112 F.3d at 193 (holding that a bruised ear
that was sore for three days was de minimis and insufficient to
support a claim for damages); see also Alexander v. Tippah County,
Mississippi,     351 F.3d 626,      631 (5th Cir.      2003) (per curiam)
(holding that nausea and vomiting that was not severe enough to
require medical treatment was insufficient to qualify as a physical
injury); Luong v. Hatt, 979 F. Supp. 481, 486 (N.D. Tex. 1997) ("A
physical injury is an observable or diagnosable medical condition

requiring treatment by a medical care professional.              It is not a
sore muscle, an aching back, a scratch, an abrasion, a bruise,
etc., which lasts even up to two or three weeks.").               Therefore,

Buchanan's claims for compensatory damages is barred by the PLRA.57


B.    Inadequate Housing - Individual Capacity Claims

      Buchanan contends that all of the defendants violated the ADA
in connection with his transfer from housing unit 2Hl to D-pod on
November 8, 2019, where Buchanan claims that he was denied adequate


      Second Amended Complaint, Docket Entry No. 12,
      56
                                                                      p. 11;
Plaintiff's MDS, Docket Entry No. 17, p. 7.
      The physical-injury requirement found in§ 1997e(e) does not
                                                                               .I•;
      57                                                                       SC


                                                                               I\
apply to Buchanan's claims for injunctive relief, which are                    i
discussed below. See Geiger, 404 F.3d at 375.
                                     -13-
      Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 14 of 26



housing to accommodate his disability.58              Buchanan contends that

several of the defendants (Harris, Nurse Hawking, Sergeant Wheeler,
Officer Gibson,         and Laws) also violated his rights under the
Fourteenth Amendment for purposes of liability under 42 u.s.c.
§     1983     by    failing   to   provide    him   with   adequate    housing

accommodations as a disabled pretrial detainee.59

       Title II of the ADA provides:          "[N] o qualified individual with
a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to
discrimination by any such entity."            42 U.S.C. § 12132.      "Title II
[of the ADA]         imposes an obligation on public entities to make
reasonable accommodations or modifications for disabled persons,

including prisoners."          Garrett v. Thaler, 560 F. App'x 375, 382
(5th Cir. 2014) (quoting Tennessee v. Lane, 124 S. Ct. 1978, 1993
(2004); Pennsylvania Dep't of Corrections v. Yeskey, 118 S. Ct.
1952, 1956 (1998)); see also United States v. Georgia, 126 S. Ct.
877    (2006).       "To succeed on a failure-to-accommodate claim,            a
plaintiff must prove:           (1) he is a qualified individual with a
disability;         (2) the disability and its consequential limitations
were known by the covered entity; and (3) the entity failed to make
reasonable accommodations."          Ball v. LeBlanc, 792 F.3d 584, 596 n.9        r
                                                                                   t
                                                                                   u

(5th Cir. 2015) (internal citation omitted).

       58
            Second Amended Complaint, Docket Entry No. 12, pp. 5, 12-15.
       59
            Id. at 12-15.
                                       -14-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 15 of 26



     Although the ADA authorizes claims against a "public entity," 60

it does not authorize individual liability.            See Nottingham v.
Richardson, 499 F. App'x 368, 376 n.6 (5th Cir. 2012) (citations
omitted).   Likewise, a plaintiff "may not bring a 42 U.S.C. § 1983
action for damages against a state official in his individual
capacity to vindicate rights conferred by Title II of the ADA."
Rivera v. Dawson, No. 05-41565, 2007 WL 1223914, at *1 (5th Cir.
2007) (unpublished) (citing McCarthy ex rel. Travis v. Hawkins, 381
F.3d 407, 412-14 (5th Cir. 2004)); see also Vinson v. Thomas, 288

F.3d 1145, 1156 (9th Cir. 2002) ("[A] plaintiff cannot bring an
action under 42 U.S.C. § 1983 against a State official in her

individual capacity to vindicate rights created by Title II of the
ADA."); Decker v. Dunbar, 633 F. Supp. 2d 317, 356-57 (E.D. Tex.
2008) (observing that there is no individual liability in lawsuits

under the ADA, and that a plaintiff may not attempt to assert such
claims by "casting [his] lawsuit under Section 1983") (citations
omitted).
     Buchanan has therefore not demonstrated that he has a viable
cause of action against any of the defendants in their individual
capacity for violations of the ADA.          Likewise, Buchanan cannot
bring an individual-capacity claim for damages under§ 1983 against
these defendants based on his housing accommodations. These claims


      Buchanan expressly abandoned any claim against the
     60

Harris County Sheriff's Office or Harris County when he filed his
Second Amended Complaint. See Plaintiff's MDS, Docket Entry No. 17,
p. 2.
                                   -15-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 16 of 26



will therefore be dismissed as legally frivolous.            See Geiger, 404

F.3d at 373 ( "A complaint lacks an arguable basis in law if it is
based on an indisputably meritless legal theory, such as if the
complaint alleges the violation of a legal interest which clearly
does not exist.")      (citations omitted) .

C.     Inadequate Housing - Official Capacity Claims

       Buchanan contends that Harris,          Laws,   and   Officer   Gibson
violated the ADA while acting in their official capacity by failing
to ensure that he had adequate housing to accommodate his disability

when    he   was   transferred   from   housing    unit   2Hl   to   D-pod    on

November 8, 2019.61     To the extent that Buchanan claims that Officer
Gibson was responsible for the transfer from an ADA-compliant cell
in housing unit 2Hl to D-pod,62 or that Harris and Laws failed to

remedy his housing assignment after he filed a grievance,63 Buchanan
does not allege facts showing that he can prevail.
       Buchanan's allegations reflect that after he filed a grievance
about his accommodations in D-pod on November 9, 2019,64 he was

provided with a shower chair on November 13, 2019, to assist him
while showering until he could be "placed in handicap housing."65


       61Second Amended Complaint, Docket Entry No. 12, pp. 4-5.
       62Id. at 9.
       63rd. at 12, 15.
       64Id. at 11.
       6srd. at 12.

                                     -16-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 17 of 26



Although Buchanan does not provide an exact date, it is evident

from the chronology outlined in his pleadings that he was removed
from D-pod shortly thereafter and transferred to housing unit 3F,
which had the accommodations that he requested in his grievance,

sometime     before   Laws   contacted     him   about   that   grievance   on
December 20, 2019. 66    A county jail is not required to acquiesce to
a detainee's choice of accommodations merely because he has
requested them.       See Cadena v. El Paso County, 946 F.3d 717, 725
(5th Cir. 2020) (citing Wells v. Thaler, 460 F. App'x 303, 313 (5th
Cir. 2012) ("[We] accord the officials at [prisons] deference in

their determination of an appropriate accommodation.") (alteration

in original)); see also Arce v. Louisiana, 226 F. Supp. 3d 643, 651
(E.D. La. 2016) ("The ADA provides for reasonable accommodation,

not preferred accommodation.         The accommodation of the inmate's

disability need not be ideal; instead, it need only be reasonable
and effective.        Further,    a correctional facility is afforded
deference in its determination of an appropriate accommodation.")
(internal    quotation    marks    and   citations   omitted)).      Because
officials responded to his grievances and he was eventually
transferred from D-pod, Buchanan has not demonstrated that he was
denied reasonable accommodations for his disability after he
requested them or that an actionable violation of the ADA occurred.
See Baker v. TDCJ-CID, 793 F. App'x 220, 222 (5th Cir. 2019) (per
curiam) (citing Ball, 792 F.3d at 596 n.9).

     66Id.


                                    -17-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 18 of 26



        Assuming that his placement in D-pod did pose a violation,

Buchanan cannot succeed with his ADA claim, which is limited to
injunctive relief. See 42 U.S.C.             §   1997e (e) (precluding a prisoner
from seeking compensatory damages without a physical injury).
Buchanan concedes that since his transfer to D-pod on November 8,
2019,        and subsequent reassignment to housing unit 3F,                he was

returned to his former ADA-compliant cell in housing unit 2Hl on
March 11, 2020.67           As a result, his claims for injunctive relief
regarding his housing assignment are moot.                See Herman v. Holiday.
238 F.3d 660, 665 (5th Cir. 2001) (noting that plaintiff's transfer
to a different prison facility rendered his claims for declaratory
and injunctive relief moot); see also Flaming v. Alvin Community
College,        777 F. App'x 771,      772       (5th Cir. 2019)      (per curiam)

(holding that an inmate's ADA claim was properly dismissed as moot
"where the cause of action is no longer live") (quoting Henschen v.
City of Houston, 959 F.2d 584, 587 (5th Cir. 1992)).                      For these
reasons, Buchanan's claim that he was denied adequate housing by
Gibson,        Harris,     and Laws in their official capacity will be
dismissed.


D.      Failure to Investigate Grievances

        Buchanan alleges that Harris and Laws violated his right to
Equal         Protection    by   "failing        to   properly    investigate   the
plaintiff's         accessibility      grievance         as      others   similarly


        67
             Plaintiff's MDS, Docket Entry No. 17, p. 7.
                                       -18-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 19 of 26


situated [ . ] " 6 8     The Equal Protection Clause of the Fourteenth
Amendment requires that "all persons similarly situated should be
treated alike."          City of Cleburne, Texas v. Cleburne Living Center,
Inc., 105 S. Ct. 3249, 3254 (1985)              (citing Plyler v. Doe, 102
S. Ct. 2382, 2394 (1982)). To succeed on an equal protection claim
an inmate must demonstrate "'purposeful discrimination resulting in
a   discriminatory         effect   among   persons   similarly    situated.'"

Baranowski v. Hart, 486 F.3d 112, 123 (5th Cir. 2007) (quoting
Adkins v. Kaspar, 393 F.3d 559, 566 (5th Cir. 2004)).               Buchanan's
equal protection claim fails because he does not allege facts
showing that he was actually discriminated against or treated
differently from other similarly situated inmates concerning his
housing assignment or his grievances.
       Likewise, Buchanan does not allege facts showing that Harris
or Laws violated his rights in connection with the grievance that
he filed on November 9, 2019, concerning his housing assignment at

the Jail.        Buchanan has not demonstrated that Harris, as an ADA
coordinator employed by Harris County Human Resources and Risk
Management, was authorized to investigate grievances from inmates
about conditions of confinement at the Jail operated by the Harris
County Sheriff's Department.69          It also appears from the pleadings
that Laws,        as the ADA coordinator at the Jail,             investigated
Buchanan's grievance and that Buchanan was reassigned from D-pod to

       68
            Second Amended Complaint, Docket Entry No. 12, pp. 12, 15.
       69
            Id. at 11.
                                       -19-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 20 of 26



housing unit 3F after Laws contacted Nurse Hawking, who approved

his reassignment.70
       Even if Harris and Laws failed to investigate as alleged, it
is    well     established    that    an     inmate    has     no    constitutionally
protected          interest   "in    having       grievances        resolved   to   his
satisfaction."         Geiger, 404 F.3d at 374; see also Hill v. Walker,

718 F. App'x 243, 250 (5th Cir. 2018) (per curiam) (holding that an
inmate's       §   1983 claim for failure to investigate grievances is
"indisputably         meritless")      (citation      omitted).          Accordingly,
Buchanan's claims against Harris and Laws for the alleged failure
to investigate the grievance he filed about his housing will be

dismissed as frivolous.

E.     Threats of Force by Sergeant Wheeler

       Buchanan       contends      that    Sergeant     Wheeler        violated    his
constitutional rights by threatening to use force when he resisted
his change in housing assignment on November 8, 2019.71                        Buchanan
concedes, however, that he accepted his housing assignment in D-pod

and that no force was used.72 The Fifth Circuit has repeatedly held
that verbal threats against an inmate by a guard do not amount to
a constitutional violation and are not actionable under 42 u.s.c.

§    1983.     See Calhoun v. Hargrove, 312 F.3d 730, 734 (5th Cir.


       70   Id. at 12.
       71   Second Amended Complaint, Docket Entry No. 12, pp. 10, 14.
       72
            Id. at 10.
                                           -20-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 21 of 26



2002); see also Larson v. Westbrook, 799 F. App'x 263, 264 (5th
Cir.        2020)   (per   curiam)      (holding   that    "verbal      threats      and
threatening         gestures,    standing       alone,    do   not     amount   to     a
constitutional violation") (citations omitted).                      Therefore, this
claim will be dismissed as frivolous.

F.     Inadequate Notice of Disciplinary Rules Violations

       Buchanan claims that Officer Wang violated his right to Due

Process and Equal Protection when she failed to provide him with a
Confirmation of Service Form on November 8, 2019, thereby denying
him notice of an alleged disciplinary rules infraction. 73 Inmates
are entitled to notice and an opportunity to be heard in connection
with disciplinary rules infractions if a liberty interest is at
stake, which includes proceedings initiated by prison officials
that may result in the loss of previously earned good-time credits.
See, �, Wolff v. McDonnell, 94 S. Ct. 2963, 2978-79 (1974).
Buchanan does not allege facts showing that due to the alleged
rules violation or any conduct report initiated by Officer Wang on
or about November 8,            2019,   he was convicted of a disciplinary
offense that resulted in the loss of good-time credit or punishment
that posed an "atypical and significant hardship" as a result. 74
Sandin v. Conner, 115 S. Ct. 2293, 2300 (1995).                      His allegations
are also insufficient to establish discrimination or disparate
                                                                                           .1:
                                                                                           i
       73
            Id. at 6-7, 13.
       74
            Plaintiff's MDS, Docket Entry No. 17, p. 4.
                                         -21-
     Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 22 of 26



treatment by Officer Wang for purposes of an equal protection
violation.        See Baranowski,      486 F.3d at 123.        Absent such a
showing, Buchanan cannot establish that Officer Wang violated his
rights where the alleged disciplinary rules violation is concerned.
Accordingly, his claim of inadequate notice against Officer Wang is

frivolous.

G.     Retaliation

       Buchanan contends that Officer Wang retaliated against him by

having him transferred to D-pod on November         8,   2019, after Buchanan
engaged      in   "protected   conduct." 75   Although     Buchanan   does    not
specifically identify this conduct, he appears to refer to the
threat he made to file a grievance against Wang for violating his
right to due process and equal protection when she failed or
refused to provide him with a Confirmation of Service Form for the
disciplinary      rules    violation    lodged   against    him.76    Buchanan

believes that Officer Pickens-Wilson also participated in the
retaliation because Buchanan was transferred from his cell in
housing unit 2Hl the same day that he observed Wang place a phone
call from the picket, presumably to Officer Pickens-Wilson, while

looking in Buchanan's direction and laughing.77



      75
           Second Amended Complaint, Docket Entry No. 12, pp. 7-8, 13.
      76
           Id. at 7-8.
      77
           Id. at 8, 13.

                                       -22-
      Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 23 of 26



        Because prison officials have "wide latitude in the control

and disciplining of inmates," the Fifth Circuit has counseled that

claims of retaliation by prisoners "must therefore be regarded with
skepticism, lest        federal    courts    embroil    themselves    in    every
disciplinary act that occurs in state penal institutions."                  Woods
v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (internal quotation
marks and citation omitted).        "To prevail on a claim of retaliation,
a prisoner must establish          (1) a specific constitutional right,
(2) the defendant's intent to retaliate against the prisoner for
his or her exercise of that right, (3) a retaliatory adverse act,

and (4) causation."        DeMarco v. Davis, 914 F.3d 383, 388 (5th Cir.

2019) (citations and internal quotation marks omitted).
       Buchanan does not satisfy the first element by establishing
that he was retaliated against for engaging in conduct protected by
a specific constitutional right.             It is true that " [a]         prison
official may not retaliate against or                  harass   an   inmate for
complaining through proper channels about a guard's misconduct."
Morris v. Powell, 449 F. 3d 682, 684 (5th Cir. 2006) (citing Woods,
60 F.3d at 1164).       However, an inmate may not engage in misconduct
while imprisoned and he may not use the grievance process to
insulate himself from properly filed disciplinary actions.                     See
Woods, 60 F.3d at 1166.        Importantly, an inmate's rights under the
First Amendment must be exercised "in a manner consistent with his
status as a prisoner."       Freeman v. Texas Dep't of Criminal Justice,
369    F.3d   854,   864    (5th   Cir.   2004)   (emphasis     in   original).

                                      -23-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 24 of 26



Therefore, a prisoner's grievances are not protected by the First

Amendment if they are frivolous.       See Herron v. Harrison, 203 F.3d
410, 415 (6th Cir. 2000); Hasan v. United States Dep't of Labor,
400 F.3d 1001, 1005 (7th Cir. 2005); see also Jones v. Greninger,
188 F.3d 322, 325 (5th Cir. 1999) (observing that a prisoner's
right to access the courts does not extend to frivolous claims).

As outlined above, Buchanan failed to show that he had a non­
frivolous basis to file a grievance against Wang on November 8,
2019, for violating his right to due process or equal protection.
Buchanan's threat to file a frivolous grievance against Wang was

therefore not protected activity and will not support a retaliation
claim. See Brown v. Craven, No. 2:03-CV-0048, 2003 WL 22511356, at
*3 (N.D. Tex. Nov. 5, 2003) (holding that a prisoner's threat to
file a "clearly frivolous grievance" was insufficient to support a
retaliation claim).
     Moreover,   Buchanan does not allege facts establishing the
element of causation for purposes of a retaliation claim. To
demonstrate the requisite causation in this context, an inmate must
show that   "but for the retaliatory motive the complained of
incident    . . would not have occurred."       McDonald v. Steward, 132
F.3d 225, 231 (5th Cir. 1998). An inmate must allege more than his
personal belief that he is the victim of retaliation.           See Jones,
188 F.3d at 324-25 (citation omitted)         Conclusionary allegations
of retaliation are not sufficient to state a claim.
"Instead, an inmate 'must produce direct evidence of motivation' or

                                   -24-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 25 of 26



'allege a chronology of events from which retaliation may plausibly

be inferred.'" DeMarco, 914 F.3d at 388 (quoting Woods, 60 F.3d at

1166).
     Buchanan cannot show that Officer Wang or Officer Pickens­
Wilson caused his transfer because he has emphasized in this case
that Officer Gibson was responsible for moving him to D-pod.78               As
noted previously, Buchanan claims that Officer Gibson told him that
he made the "switch" in housing assignments so that he could place
a 75-year-old prisoner with glaucoma in special housing.79           To the

extent that Buchanan blames Gibson for the transfer,              he cannot
demonstrate     that   Officer    Wang   or    Officer   Pickens-Walker     was
involved or that, but for retaliation on their part, his transfer

would not have occurred. Accordingly, Buchanan's retaliation claim
will be dismissed as frivolous.

                         III.   Conclusion and Order

     Because Buchanan has not alleged facts showing that he has a

valid claim, the court ORDERS as follows:

     1.      The civil action filed by John Anthony Buchanan is
             DISMISSED with prejudice as frivolous pursuant to
             28 U.S.C.   §   1915 (e)(2)(B).
     2.      The dismissal will count as a strike for purposes
             of 28 u.s.c. § 1915(g).



      Plaintiff's MDS, Docket Entry No. 1 7, p. 6 ( "Detention
     78

Officer W. Gibson is responsible for the transfer.").
     79
          Second Amended Complaint, Docket Entry No. 12, p. 9.
                                      -25-
   Case 4:19-cv-04571 Document 21 Filed on 07/01/20 in TXSD Page 26 of 26




    The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.         The Clerk will also send a

copy to the Three Strikes List at Three_Strikes@txs.uscourts.gov.

    SIGNED at Houston, Texas, on this the 1st day of July, 2020.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -26-
